United States Court of Appeals
                         For the First Circuit

Nos. 09-1949, 09-2005

                        UNITED STATES OF AMERICA,

               Petitioner, Appellant/Cross-Appellee,

                                   v.

                               TODD CARTA,

               Respondent, Appellee/Cross-Appellant.


                                 ERRATA

     The opinion of this Court, issued on January 15, 2010, should be
amended as follows.

     On page 2, line 6 of 3rd paragraph, replace "interest the
program's" with "interest in the program's".

     On page 10, line 4 of footnote 3, insert "No. 07-12056," between
"Shields," and "2008 WL".

     On page 15, line 1 of 2nd full paragraph, delete the comma after
"2010 WL 46968".

     On page 17, 2nd line from top of page, replace "Eng." with
"England".

     On page 17, 3rd line of 1st full paragraph, replace "Pa." with
"Pennsylvania".